Citation Nr: 9907071	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945, and was a prisoner of war (POW) from January 
1945 to April 1945.  He died in May 1994.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claim for service 
connection for the cause of the veteran's death.


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  At the time of his 
death, the veteran was service-connected for PTSD (post-
traumatic stress disorder), rated as 70 percent disabling, 
and for a nasal scar from a bayonet wound, rated as 10 
percent disabling.  The combined compensation rating for all 
service-connected conditions was 70 percent.

A certificate of death shows that the veteran died on 
May [redacted], 1994.  The immediate cause of death was 
listed as cardiogenic shock due to cardiac arrest; gastric 
lymphoma and COPD (chronic obstructive pulmonary disease) 
were listed as significant conditions contributing to death.  
The death certificate shows that he was hospitalized at the 
Albany VA Medical Center (VAMC) at the time of his death, and 
had apparently been there for at least twelve days prior to 
death.  The Board notes that the veteran's terminal hospital 
records from the VAMC are not on file, and such should be 
obtained because they are relevant to the claim and are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The appellant maintains that the veteran's gastric lymphoma 
was due to service and was a cause of death.  Medical records 
on file refer to gastric lymphoma being diagnosed in mid 
1993.  In a February 1999 Statement of Accredited 
Representative in Appealed Case, VA Form 1-646, the 
appellant's representative said that when the veteran was 
examined at the Albany VAMC in "1982," he reported 
treatment at the VAMC.  (The record reflects that on VA 
examination in 1983 the veteran reported outpatient treatment 
at the VA.)  Those records have not been associated with the 
claims folder.  The representative asserts that since the 
veteran complained of stomach problems from the time of his 
discharge, such treatment records may tend to support the 
proposition that the veteran's stomach condition progressed 
into gastric lymphoma, which caused or contributed to his 
death.  Since the cited VA records are constructively of 
record, and may support the appellant's claim, they should be 
obtained and associated with the claims file.  Bell, supra.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain all of the 
medical records relating to the veteran's 
outpatient and hospital treatment at the 
Albany VAMC, since the date of his 
discharge from service, and associate 
them with the claims folder.  This 
includes, but is not limited to, the 
medical records pertaining to his 
terminal hospitalization in May 1994.

2.  The RO should then review the claim.  
If it remains denied, the appellant and 
her representative should be provided an 
appropriate supplemental statement of the 




case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review.  





		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

